United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                   May 24, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-60483



JOHN E. SHAVERS; ET AL
                                                        Plaintiffs,

JASON EDWARD CARR,
                                             Plaintiff-Appellant,

versus

GEORGE DALE, ETC; ET AL,
                                                        Defendants,

GEORGE DALE, Insurance Commissioner, State of Mississippi;
WILLIAM H. ELLSWORTH; ALEXANDER J. ELLSWORTH; ELLSWORTH, LEBLANC
& ELLSWORTH INC.; UNITED STATES FIRE INSURANCE COMPANY, A
Delaware Corporation,
                                            Defendants-Appellees.



                           No. 05-60143



In the Matter Of: JOHN E. SHAVERS, Debtor

--------------------
JOHN E. SHAVERS,
                                                          Appellant,

versus

UNITED STATES FIRE INSURANCE COMPANY; SHAVERS-WHITTLE
CONSTRUCTION INC.,
                                                          Appellees.
                           No. 05-60574


In the Matter Of: JOHN E. SHAVERS, Debtor

--------------------
B.G. PERRY,
                                                           Appellant,

versus

DEWAYNE MURRAY, Trustee; UNITED STATES FIRE INSURANCE Co.,
                                                       Appellees.


                       --------------------
          Appeals from the United States District Court
   for the Southern District of Mississippi, Jackson Division

                       --------------------

Before GARWOOD, DAVIS and GARZA, Circuit Judges.

PER CURIAM:*

     This appeal includes three consolidated cases related to the

bankruptcy of John E. Shavers.   The Shavers involuntary

bankruptcy was originally filed in the Bankruptcy Court for the

Eastern District of Louisiana.   After the Louisiana bankruptcy

court entered an order of relief under Chapter 11, it transferred

the case to the Bankruptcy Court for the Southern District of

Mississippi, because a related civil case had been removed to

that jurisdiction.   When Shavers appealed the order of relief,

the Louisiana district court transferred the appeal to the

district court for the Southern District of Mississippi.     The


     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
            No. 04-60483, cons. w/ 05-60143 and 05-60574
                                 -3-

Mississippi district court affirmed the order of relief.    Shavers

appeals from that order in Case No. 05-60143.

     Based on our review of the record, the district court

properly affirmed the order of relief.   Shavers’ argument that he

is not an eligible debtor under 11 U.S.C. § 109 is without merit.

Entry of the bankruptcy court’s order before Shaver filed an

answer to the involuntary petition did not violate Shavers’

rights as he had a full opportunity to present his case in the

trial of his motion to dismiss the involuntary bankruptcy

petition.

     The district court also properly rejected Shavers’ argument

that the court was without jurisdiction over the appeal because

of the transfer of the case from Louisiana to Mississippi.    The

Louisiana Bankruptcy Court issued the order to transfer the case

to the Mississippi Bankruptcy Court on November 4, 2003, on the

same day the order was entered granting Chapter 11 relief.

Shavers appealed the order granting Chapter 11 relief on November

10, 2003.   Shavers’ notice of appeal immediately transferred

jurisdiction over the case from the bankruptcy court to the

Louisiana District Court.   10 Collier on Bankruptcy ¶8001.04.

The Louisiana District Court clearly was within its authority to

transfer the appeal to the Mississippi District Court where

related proceedings were ongoing.   See 28 U.S.C. § 158(a) and 28

U.S.C. § 1412.   Although there is some confusion in the

electronic records of the Louisiana District Court as to which
          No. 04-60483, cons. w/ 05-60143 and 05-60574
                               -4-

notice of appeal filed by Shavers was docketed and transferred to

the Mississippi District Court, the two district courts that have

examined the record have concluded that Shavers’ appeal of the

Chapter 11 order is the appeal that was docketed in the Louisiana

District Court, and transferred to the Mississippi District Court

where it was heard and decided and then appealed to this court.

See Memorandum and Order, entered by the Mississippi District

Court on February 1, 2003.   See also Order and Reasons, entered

by the Louisiana District Court on January 5, 2006.1   We agree.

Accordingly, we affirm case No. 05-60143 on the basis of the

district court’s Memorandum Opinion and Order Affirming Order of

Bankruptcy Court entered on February 1, 2005.

     Case no. 04-60483 is the appeal from the district court’s

denial of a motion to remand the civil case related to the

Shavers Bankruptcy that had originally been filed in Mississippi

state court.   An order denying a motion to remand is not

reviewable by appeal or otherwise.   28 U.S.C. § 1334(d).

Accordingly, we dismiss case no. 04-60483.

     Case No. 05-60574 is an appeal from an order of the

Mississippi bankruptcy court ordering B.G. Perry to appear for an

examination.   The Mississippi district court properly held that


     1
        The January 5, 2006 order of the Louisiana District Court
was entered after Shavers’ notice of appeal from the Chapter 11
Order was re-docketed in the Eastern District of Louisiana.
Judge Africk found that Shavers’ appeal had previously been
docketed, transferred to the Mississippi Court and decided. That
order is presently on appeal to this court before another panel
under docket no. 06-30106.
          No. 04-60483, cons. w/ 05-60143 and 05-60574
                               -5-

it was not a final order and dismissed for lack of jurisdiction.

28 U.S.C. § 158(d)(2)(A).   Accordingly, we affirm case No. 05-

60574.

Case No. 05-60143, AFFIRMED.

Case No. 04-60483, DISMISSED.

Case No. 05-60574, AFFIRMED.